
	

113 S317 IS: To require the Inspector General of the Environmental Protection Agency to include certain assessments in reports. 
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 317
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Johanns (for himself
			 and Mrs. Fischer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Inspector General of the Environmental
		  Protection Agency to include certain assessments in reports. 
	
	
		1.Inclusions in EPA Inspector
			 General reportsNotwithstanding any other provision of law,
			 in the reports required to be submitted by the Inspector General of the
			 Environmental Protection Agency not later than April 30 and October 31 of each
			 calendar year, the Inspector General shall include an assessment of whether the
			 Environmental Protection Agency achieved compliance during the period covered
			 by the report with the requirements of—
			(1)(A)the portions of section
			 4 of Executive Order 12866 (58 Fed. Reg. 51735 (September 30, 1993)) and
			 Executive Order 13563 (76 Fed. Reg. 3821 (January 18, 2011)) that are
			 applicable to the uniform reporting of regulatory and deregulatory agendas;
			 and
				(B)any successor Executive orders
			 establishing requirements applicable to the uniform reporting of regulatory and
			 deregulatory agendas;
				(2)section 602 of
			 title 5, United States Code;
			(3)the portions of
			 section 202 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1532) that
			 require agencies to publish certain written statements before promulgating any
			 general notice of proposed rulemaking; and
			(4)section 8 of
			 Executive Order 13132 (64 Fed. Reg. 43258 (August 4, 1999)).
			
